DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mincheol Kim on 08//17/2022.
The application has been amended as follows: 
2. (Currently Amended) A smartphone antenna module comprising:
a substrate having a first major surface and a second major surface facing away from the first major surface; 
the first major surface comprising a first central portion, a first inner ring portion surrounding the first central portion, and a first outer ring portion surrounding the first inner ring portion; 
the second major surface comprising a second central portion overlapping the first central portion, a second inner ring portion surrounding the second central portion and overlapping the first inner ring portion, and a second outer ring portion surrounding the second inner ring portion and overlapping the first outer ring portion; 
a first antenna pattern formed on the first major surface and comprising an inner coil formed on the first inner ring portion and an outer coil on the first outer ring portion; 
a second antenna pattern formed on the second major surface and comprising an NFC antenna pattern formed on the second central portion, and an outer antenna pattern formed on the second outer ring portion; 
the inner antenna pattern comprising a plurality of concentric C-shaped lines and forming a radially-extending inner gap on the second inner ring portion; 
the outer antenna pattern comprising a plurality of concentric C-shaped lines and forming a radially-extending outer gap on the second outer ring portion; 
wherein the radially-extending outer gap on the second outer ring portion and the radially- extending inner gap on the second inner ring portion are connected and aligned in a radial direction; 
two NFC antenna extension lines formed on the second major surface, in which the two NFC antenna extension lines are electrically connected to the NFC antenna pattern and extend along the radial direction through both the radially-extending inner gap and the radially- extending outer gap; 
an inner extension line formed on the second major surface, in which the inner extension line is electrically connected to the inner antenna pattern and extends along the radial direction through both the radially-extending inner gap and the radially-extending outer gap;
an outer extension line formed on the second major surface, in which the outer extension is electrically connected to the outer antenna pattern and extends along the radial direction through the radially-extending outer gap; 
wherein the two NFC antenna extension lines, the inner extension line, and the outer extension lines are extending substantially in parallel; 
wherein each of the two NFC antenna extension lines, the inner extension line, and the outer extension line 
wherein the inner coil and the outer coil are electrically connected in parallel.
Allowable Subject Matter
Claims 2-7 are allowed.
Upon conclusion of a comprehensive search of the pertinent prior art, the Office indicates that the claims are allowable.
The prior art, when taken alone, or, in combination, cannot be construed as reasonably teaching or suggesting all of the elements of the claimed invention as arranged, disposed, or provided in the manner as claimed by the Applicant.  Added primarily for emphasis, the claim recitation “the inner antenna pattern comprising a plurality of concentric C-shaped lines and forming a radially-extending inner gap on the second inner ring portion; the outer antenna pattern comprising a plurality of concentric C-shaped lines and forming a radially-extending outer gap on the second outer ring portion; wherein the radially-extending outer gap on the second outer ring portion and the radially- extending inner gap on the second inner ring portion are connected and aligned in a radial direction; two NFC antenna extension lines formed on the second major surface, in which the two NFC antenna extension lines are electrically connected to the NFC antenna pattern and extend along the radial direction through both the radially-extending inner gap and the radially- extending outer gap; an inner extension line formed on the second major surface, in which the inner extension line is electrically connected to the inner antenna pattern and extends along the radial direction through both the radially-extending inner gap and the radially-extending outer gap” is not found in the prior art of record.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREA J LINDGREN BALTZELL whose telephone number is (571)272-5918.  The examiner can normally be reached on 9am - 6pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dameon Levi may be reached at 5712722105.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866)217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800)786-9199 (IN USA OR CANADA) or (571)272-1000.





/Andrea Lindgren Baltzell/
Primary Examiner, Art Unit 2845